 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLyon's Restaurants, a wholly-owned subsidiary ofConsolidated Foods Company and Hotel, Motel &Restaurant Employees & Bartenders Union, Local50, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, Petitioner. Case20-RC-13735January 11, 1978DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on October 1, 1976, under the directionand supervision of the Regional Director for Region20 among the employees in the stipulated unit. At theconclusion of the election, the parties were furnisheda tally of ballots which showed that, of approximate-ly 36 eligible voters, 16 cast ballots for, and 11 castballots against, the Petitioner. There were six chal-lenged ballots, sufficient in number to affect theresults of the election.lThe Employer and thePetitioner filed timely objections to conduct affectingthe results of the election. The Petitioner laterwithdrew its objections.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, with due notice to the parties and afford-ing opportunities to present relevant evidence, theRegional Director conducted an investigation of theissues raised by the Employer's objections. OnFebruary 7, 1977, she issued and duly served on theparties her Report on Objections, in which sherecommended that the Employer's objections to theelection be overruled in their entirety and that anappropriate certification be issued. The Employerthereafter filed exceptions to these recommendationsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, including theexceptions and brief, the Board finds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.I The Regional Director, on November 24, 1976, issued a report onchallenged ballots in which she recommended that one or the six determina-tive challenged ballots be opened and counted as the Employer hadwithdrawn its challenge to that ballot. On December 13, the Board adopted234 NLRB No. 103. A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purpose of collective bargaining within themeaning of Section 9(c) of the Act:All restaurant employees, including waitresses,waiters, bartenders, hosts, hostesses, kitchen em-ployees and bus persons employed at the Employ-er's Concord, California restaurant; excluding alloffice clerical employees, guards and supervisorsas defined in the Act.5. The Board has considered the Regional Direc-tor's report, the Employer's exceptions thereto, andthe entire record in this case. While we adopt thatpart of the Regional Director's report not discussedherein, we agree with the Employer that certainconduct of the Petitioner, hereinafter described,requires that the election be set aside.We note that the Employer was a party tocollective-bargaining agreements with Bartenders'and Culinary Workers' Union Local 595, a sisterlocal of the Petitioner, from September 1967 to May1, 1975. No collective-bargaining agreement existedthereafter, but the Employer voluntarily adopted thewage scale and made trust fund payments pursuantto a master agreement, which had been negotiated byan employer association with Local 595. At the sametime, the parties continued to negotiate their ownindependent contract. In July 1976, Local 595became defunct and Petitioner sought recognition inits stead. The Employer, however, refused to accordsuch recognition to Petitioner and only at that timeceased making dues deductions from the wages ofthe employees.Employees David Ellis and Kevin Allen indicatethat employee Dorothy Radder, a union shop stew-ard, told them that if they did not join Petitioner theywould not work. As a result of these statements, theemployees joined Petitioner and paid an initial$58.50 in dues. No specific time was established forthese statements to Ellis and Allen, but the RegionalDirector noted that Ellis and Allen paid theirinitiation fees on August 6, 1976, and August 12,1976, respectively. The petition in this case was filedon August 25, 1976. The Regional Director foundthat any threats made to Ellis and Allen occurredprior to the filing of the petition and therefore couldnot serve as a basis for setting aside the election,the Regional Director's report and the ballot was opened and counted. Arevised tally of ballots was then issued on December 27, showing 17 ballotsfor, and 11 against, the Petitioner. The remaining five challenged ballotswere not then sufficient in number to affect the results of the election.178 LYON'S RESTAURANTSciting The Ideal Electric and Manufacturing Compa-ny.2The Employer also contended that Petitioner com-mitted objectionable conduct during the electioncampaign by sending notices to employees whichstated that if their dues were not paid up they wouldbe subject to removal from their job. The noticesreceived by some employees in September 1976, priorto the election, stated in part, that:Dear Member:This is to remind you that dues will be twomonths in arrears on the last day of this month.* * * s *You are also subject to removal from your job.Keep your union dues paid currently....In rejecting this objection, the Regional Directorfound that, even assuming employees were not bythis time aware of the Employer's refusal to recog-nize Petitioner and the lack of any agreementcompelling union membership, only one employeereceived such a notice and this would not likely havehad any impact on the election or on employeesupport for Petitioner.With respect to the prepetition comments made toemployees Ellis and Allen that they had to join thePetitioner or they would not work, it is clear thatthese comments were the catalyst which propelledthe two employees to sign authorization cards forPetitioner. The statements made by Petitioner'srepresentative were false and were related to theserious topic of the employees' job security. We notethat the resultant signing of authorization cards andapparent support of Petitioner may well have givenan impression of support to other employees duringthe election campaign, akin to that the Boarddiscussed in Gibson's Discount Center, A Division ofScrivner-Boogaart, Inc.,3where the Board was con-fronted with the issue of the effect of union prepeti-tion offers to waive initiation fees in contravention ofthe Supreme Court's decision in N.L.R.B. v. SavairManufacturing Co.4The Hearing Officer there hadapplied the standard of Ideal Electric, supra, and had2 134 NLRB 1275 (1961).3 214NLRB 221 (1974).4 414 U.S. 270(1973).5 214 NLRB at 222, fn. 3.6 Our dissenting colleague indulges in a bit of hyperbole in asserting that"almost any" prepetition threat by a union could be construed as animproper inducement to sign a card or as creating a false impression ofunion strength, and again in asserting that "almost any" prepetitionemployer threat against union activity or any promise proscnbed by Sec.8(a)(1) could be held to restrain the signing of cards and give rise to a falseimpression that the union lacks strength. We are of course speaking only ofunion threats in the context here: against a backdrop of an expired union-found that, as the alleged misconduct occurredbefore any petition was filed, it could not serve as avalid objection to the election. We reversed theHearing Officer as we noted that most solicitations tosign authorization cards occur prior to the filing of apetition. Thus, if the Savair rationale was to have anypractical effect, we concluded that it had to apply toprepetition statements as well as to postpetitionstatements. While we also indicated in Gibson'sDiscount Center that our decision there was notintended to indicate "any broad departure from theIdeal Electric rule,"5we conclude here that thesetting of this case is sufficiently similar to that ofGibson's Discount Center so as to require that anexception to the Ideal Electric rule be made here,also. For, as in Gibson's Discount Center, the Petition-er has solicited its authorization cards on the basis ofa proscribed statement which, in light of the priorbargaining history between the Employer and a sisterlocal of Petitioner, and the length of time theEmployer continued to deduct dues, i.e., until Imonth before the instant petition, the employees maywell have believed Petitioner could have carried out.We also reject the Regional Director's overruling ofthe Employer's objection based upon the duesdelinquency notices sent out by Petitioner. First, wenote that not one but at least two employeesindicated that they had received such notices. Fur-ther, according to one employee's affidavit a numberof other employees also received these notices. Thenotices stated that employees who were members ofPetitioner were "subject to removal" from their jobsfor dues delinquency. Given the prior bargaininghistory between the Employer and Petitioner's sisterlocal and given the length of time during which theEmployer continued to deduct dues, such threatscarried a sufficient ring of plausibility to haveinterferred with the election.Accordingly, based on Petitioner's various threatsof job loss made to the employees prior to theelection which the employees could reasonably havebelieved Petitioner was capable of carrying out in thecircumstances of this case, we find that the electionconducted herein should be set aside and that asecond election should be held.6security clause of a sister local, with checkoff by the Employer havingcontinued for more than a year after contract expiration, until shortly beforea petition filed by another local of the same International. Thus, the contextin which the prepetition threats were made to procure cards, as well as thepostpetitien "warnings" advising that 2 months' dues wre owing and "you"are subject to removal from your job, were necessarily confusing to unitemployees.Not only does our colleague take the unrealistic view that the threats toEllis and Allen, despite timing are "wholly unrelated to the Union'sorganizing efforts," but whether or not the lack of a viable union-securityclause was well understood by employees, she concludes that there was littleor no chance of the Union's carrying out its admonition about job removal,(Continued)179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is hereby ordered that the election conductedherein on October 1, 1976, be, and it hereby is, setaside.[Direction of Second Election omitted from publi-cation.]7MEMBER MURPHY, dissenting in part:The Regional Director found all of the Employer'sobjections to be without merit and recommendedthat an appropriate certification issue. My col-leagues, however, find merit to certain of the Em-ployer's objections and direct a second election. Iagree with the Regional Director's results and believethat my colleagues err to the extent they do notaccept her recommendations.The first allegedly objectionable matter here indispute concerns a statement by Union StewardRadder to employees Ellis and Allen that they couldnot work if they did not join the Union. Thisstatement was made several weeks prior to the filingof the petition and the Regional Director relying onour decision in Ideal Electric and ManufacturingCompany8concluded that the threat did not warrantsetting aside the election which the Union had won.My colleagues contend, however, that the statementhere in question comes within the exception to IdealElectric set forth in Gibson Discount Center9and thusrequires setting the election aside. But the Gibsonexception on the face of that decision is not applica-ble to the prepetition threat now before us andshould not as a matter of sound policy be applied tosuch a threat, especially not for the reasons set forthin the majority decision.Gibson established as an exception to the IdealElectric rule that "a prepetition offer to waiveinitiation fees in contravention of Savair, it is groundfor setting aside an election."' 0The Board empha-sized in that decision that it reached its result notonly because of the "unique circumstances con-nected with prepetition waivers, but also because ofthe Supreme Court's holding in Savair." We are, ofand no interference by such a threat. The obvious relationship at theInternational level between the defunct local and the petitioning local, pluscontinuation to all outward purposes of the contract expired in 1975,including wage rates and fringe benefits as well as dues deductions, in ourview constitutes a most unusual situation with respect to the plausibility ofunion threats of job loss. The waters here were definitely muddied. In truthit seems to us that it is our colleague who speculates by saying that no harmwas done and that the postpetition warnings complained of might as easilyhave produced a no-union vote. The laboratory standards for electionswhich the Board seeks to uphold were not, in our opinion, present.I [Excelsior footnote omitted from publication.]s 134 NLRB 1275 (1961). In Ideal Electric the Board held that the "dateof filing of the petition ... should be the cutoff time in considering allegedobjectionable conduct in contested cases." 134 NLRB at 1278.9 214 NLRB 221 (1974).lo Id.ii In Gibson the Board was concerned with alleged statements by unioncourse, not concerned here with the unique circum-stances of a prepetition waiver of initiation fees orwith Savair. Thus, the two essential elements ofGibson are absent and the exception of that case iscertainly not otherwise obviously applicable to thematter before us.The majority seeks to avoid these differences byarguing that the present situation is similar to that inGibson and, thus, warrants application of the excep-tion. It seeks to support this conclusion on theground that Radder's threat, like the promise inGibson, amounted to improper solicitation of authori-zation cards and would if successful create animproper and false appearance of union supportduring the election campaign," consequences theGibson exception was assertedly intended to avoid.But almost any union prepetition threat could beconstrued as an improper inducement to sign anauthorization card or as creating an erroneousimpression of union strength and thus arguablywould come within the exception. Furthermore,almost any prepetition employer threat against unionactivity or any promise proscribed by Section 8(a)(l)could likewise be held to restrain employees fromsigning authorization cards and to give rise to a falseimpression of lack of union strength. Thus, by aparity of reasoning, such threats and promise toowould seem eligible for the Gibson exception. It,therefore, seems to me that the majority position, ifnot yet a "broad departure from the Ideal Electricrule" which the Board specifically precluded asflowing from its Gibson decision, is surely a long stepin that direction. And it is a step likely to create onlyconfusion and litigation with respect to just whatconduct is or is not barred by Ideal Electric. Theexception is, therefore, on its way to swallowing therule, and the result here is in part a reversal of IdealElectric. Gibson should be left where it was-limitedto the Savair-type prepetition waiver of initiationfees, and the conduct here complained of should befound barred from consideration by Ideal Electric, asthe Regional Director held.agents explicitly to the effect that initiation fees would be waived if theemployees signed authorization cards. The Board noted that usually such anoffer would only be made prepetition when a union was trying to acquirecards for an adequate showing, and thus concluded that the only way toreach such Savair proscribed conduct was to waive as to it the Ideal Electricrule. The majority here, in attempting to make plausible its application ofthe Gibson exception, states that the "Petitioner has solicited its authoriza-tion cards on the basis of a proscribed (i.e., Radder's) [threat " andotherwise makes reference to authorization cards. But there is no showingthat Radder's threats were a part of the Union's organizational drive andintended to secure authorization cards for the Union. All Radder said wasthe employees had to join "now," which was apparently several weeksbefore the petition was filed. Further, a fair reading of the statements of theemployees affected-Ellis and Allen-strongly suggests that Radder wasmore concerned in making her threats with enforcing a no-longer applicableunion-security clause than with securing an adequate showing of interest fora petition. The facts of this case just do not fit the Gibson exception.180 LYON'S RESTAURANTSThe second matter which my colleagues findobjectionable concerns notices sent to some employ-ees by the Union after the petition was filed but priorto the election. The notices informed the member-employee that his dues would be 2 months overdueat the end of the month and warned that theemployee was subject to removal from his job. Therewas at the time no applicable union-security clauseand hence little or no chance of the Union's carryingout such a warning. Nevertheless, my colleaguesconclude that in view of the background circum-stances the threat of discharge "carried a sufficientring of plausibility to have interfered with theelection." Assuming that the employees were una-ware there was no union-security clause in effect andthat such a threat of discharge was plausible, I fail tosee how or why it would have interfered with theelection. Surely my colleagues' bare assertion that itwould is scarcely any explanation at all, much less anadequate one. Actually there are no good groundsfor concluding the threat might reasonably haveaffected the election for, aside from a coincidence in12 See Bancroft Manufacturing Company, ct al., 210 NLRB 1007, 1014(1974); Rio de Oro Uranium Mines, Inc., 120 NLRB 91, 94 (1958).time, it was wholly unrelated to the Union's orga-nizing efforts and the election. Thus, for example, theemployees were not threatened with discharge if theyrefused to sign a union authorization card, or if theydid not vote for the Union, or if the Union failed towin the election. Rather, if one wishes to speculatehere-and the substance of the majority position isnothing more than speculation-the threat wouldseem to be one that would just as likely undermine asenhance employee support for the Union. Certainly,the threat would appear to be far less likely to affectthe election than threats of discharge for failing tosupport a union which have been found by thisBoard not to constitute objectionable conduct.12Inshort, I find no basis for my colleagues' conclusionthat the notice to employees constituted such con-duct.In view of all the foregoing, I would, as statedabove, adopt the Regional Director's report in itsentirety and certify the Union as the collective-bargaining representative of the employees whovoted to be thus represented.181